Citation Nr: 1548686	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-37 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent for patellofemoral pain syndrome of the left knee.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to May 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas, which awarded service connection for the Veteran's patellofemoral pain syndrome of both the left and right knees and assigned initial noncompensable ratings, effective May 14, 2009, the date after the Veteran's discharge from service.

In a June 2010 rating decision, the RO increased the Veteran's ratings for his bilateral knee disabilities to 10 percent each, effective May 14, 2009.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Therefore, these issues remains in appellate status and are characterized as set forth on the title page of this decision to reflect the RO's June 2010 rating decision.

In August 2013, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record on appeal.

In January 2014 and February 2015, the Board remanded these matters for additional development.  The case has now been returned for final appellate review.

As noted in the Board's February 2015 remand, the Veteran filed a claim seeking service connection for an anxiety disorder in April 2014.  It does not appear that such matter has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's patellofemoral pain syndrome of the right knee is manifested by objective evidence of painful motion, extension limited to no more than zero degrees and flexion limited to no less than 115, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, pain on movement, repetitive motion, or flare-ups, and did not result in lateral instability prior to August 26, 2010, or after June 18, 2012, recurrent subluxation, dislocation or removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum.

2.  For the entire appeal period, the Veteran's patellofemoral pain syndrome of the left knee is manifested by objective evidence of painful motion, extension limited to no more than zero degrees and flexion limited to no less than 110, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, pain on movement, repetitive motion, or flare-ups, and did not result in lateral instability prior to August 26, 2010, or after June 18, 2012, recurrent subluxation, dislocation or removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum.

3.  From August 26, 2010, to June 18, 2012, the Veteran's right knee instability resulted in no more than slight instability.

4.  From August 26, 2010, to June 18, 2012, the Veteran's left knee instability resulted in no more than slight instability.

CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial rating in excess of 10 percent for patellofemoral pain syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024 (2015).

2.  For the entire appeal period, the criteria for an initial rating in excess of 10 percent for patellofemoral pain syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024 (2015).

3.  From August 26, 2010, to June 18, 2012, the criteria for a separate 10 percent rating, but no higher, for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

4.  From August 26, 2010, to June 18, 2012, the criteria for a separate 10 percent rating, but no higher, for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, a June 2009 letter, sent prior to the September 2009 rating decision that granted service connection for patellofemoral pain syndrome of both the right and left knee, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Thereafter, the September 2009 rating decision granted service connection for patellofemoral pain syndrome of the right and left knees and assigned initial noncompensable ratings, effective May 14, 2009, the day after the Veteran was discharged from active duty service.  The Veteran subsequently appealed with respect to the propriety of the initially assigned ratings from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for patellofemoral pain syndrome of the right and left knees were granted and initial ratings assigned in the September 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's lay statements.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional evidence is necessary for a fair adjudication of the claim that has not been requested or obtained.

The Veteran was also afforded VA examinations in June 2009, June 2012, and October 2014, and an addendum opinion was obtained in July 2015 in conjunction with the claims on appeal.  The Board finds that the examinations and the addendum opinion are adequate in order to evaluate the Veteran's service-connected patellofemoral pain syndrome of the right and left knees as they include interviews with the Veteran, a review of the record, and a full examination addressing the relevant rating criteria for the service-connected disabilities.  Therefore, such examination reports and the addendum opinion provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, the Veteran and his representative have not alleged that these examinations were inadequate, or that the Veteran's service-connected patellofemoral pain syndrome of the right and left knees adjudicated herein have worsened since being evaluated by VA in October 2014.  See Sickles v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (in the absence of a challenged to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Therefore, the Board finds that the examination reports and the addendum opinion are adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary.

Moreover, in August 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2013 hearing, the undersigned noted the issues on appeal and information was obtained regarding the Veteran's contentions.  Specifically, the undersigned requested further information concerning the frequency and severity of the Veteran's bilateral knee symptoms as well as the resulting functional impairment, to include the impact on his daily life and employability.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board remanded the case in January 2014 and February 2015 in order to obtain additional treatment records as well as an updated VA examination and  an addendum opinion addressing whether the Veteran's medial meniscus tears were related to his service-connected patellofemoral pain syndrome of the right and left knees.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Finally, the Board finds that there was substantial compliance with the Board's prior remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In this regard, the January 2014 remand directed the AOJ to obtain outstanding  treatment records from the William Beaumont Army Medical Center (WBAMC) and the El Paso VA Medical Center, and to schedule the Veteran for a new VA examination if warranted after reviewing the newly obtained records.  Additional treatment records, both from VA and WBAMC, were obtained and associated with the record.  Additionally, the Veteran underwent a VA examination in October 2014 to address the nature and severity of his service-connected patellofemoral pain syndrome of the right and left knees based on the evidence gleaned from the newly obtained records.  

In the most recent remand, issued in February 2015, the Board directed the AOJ to obtain an addendum opinion from the examiner who conducted the October 2014 VA examination, or another appropriate medical professional, to address whether the medial meniscus tears noted during the October 2014 VA examination were part and parcel of his service-connected patellofemoral pain syndrome of the right and left knees.  In July 2015, an addendum opinion was obtained from a different examiner that specifically addressed the questions posed by the Board in the February 2015 remand and provided adequate rationale as requested.  

Accordingly, the Board finds that there has been substantial compliance with the prior remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran contends that higher initial ratings are warranted for his service-connected patellofemoral pain syndrome of the right and left knees.  Such knee disabilities are currently rated under Diagnostic Code 5024 for tenosynovitis, which provides that such disability is to be rated on the basis of limitation of motion of the affected part.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  As such, the Veteran's service-connected patellofemoral pain syndrome of the right and left knees are currently assigned a 10 percent rating based upon objective evidence of limited, painful motion.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5257, provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

The pertinent evidence of record consists of the Veteran's service treatment records, VA examinations conducted in June 2009, June 2012, and October 2014, a July 2015 VA addendum opinion, VA and private treatment records, and the Veteran's lay statements, including his testimony to the undersigned Veterans Law Judge during his August 2013 hearing.

In April 2009, the Veteran's service treatment records reflect complaints of bilateral knee pain. Upon examination, the Veteran's knees appeared to be normal, with no swelling, joint effusion, increased temperature or redness.  The Veteran displayed full range of motion, and his collateral cruciate ligaments were both stable.  The Veteran's VA treatment records reflect complaints of increasing bilateral knee pain in June 2009.

In connection with his claim for service connection, the Veteran underwent a VA General Medical Examination in June 2009.  During the examination, the Veteran stated that he experienced mild pain in both of his knees, but that his pain was aggravated with bending.  He stated that his knees would "pop" all of the time, and that he experienced episodes of locking, swelling, and giving way in both knees.  He stated that his condition had not affected his ability to perform his job or activities of daily living, and that there were no instances of incapacitation.  Upon examination, there was no evidence of pain, swelling, or tenderness.  Additionally, there were no objective signs of instability as the anterior drawer, Lachman, and McMurray tests were negative bilaterally.  Range-of-motion testing on both knees revealed flexion to 145 degrees and extension to negative 10 degrees.  Following repetitive testing, the Veteran's range of motion in both knees was the same, and the examiner stated that the Veteran's range of motion would also be 145 degrees flexion to negative 10 degrees extension during flare-ups.

An August 26, 2010, VA Physical Therapy Note indicates a diagnosis of left knee chondromalacia, status post arthroscopy.  The Veteran stated that his symptoms were aggravated by prolonged standing, and that, after thirty to forty-five minutes, his knees would stiffen and he could not kneel down.  The Veteran's range of motion was recorded as 118 degrees flexion to negative five degrees extension.  The therapist noted slight laxity in the Veteran's anterior drawer test bilaterally with discomfort in the left knee  The posterior drawer test was negative.  A September 2010 VA Physical Therapy Note reflects a diagnosis of left knee chondromalacia, status post knee arthroscopy.  During the visit, the Veteran denied pain, and he specifically noted an improvement with his pain, especially while performing activities of daily living and other activities.  The Veteran demonstrated good active range of motion and a normal gait.

On June 19, 2012, the Veteran underwent another VA examination to assess the nature and severity of his service-connected patellofemoral pain syndrome of both knees.  During the examination, the Veteran stated that he was still experiencing constant bilateral knee pain, especially while playing sports; prolonged standing, sitting, or walking; and while climbing and descending stairs.  The Veteran denied flare-ups of his knees.  Range-of-motion testing on the Veteran's right knee revealed flexion to 115 degrees, with objective evidence of painful flexion at 115 degrees; and extension was to zero degrees (or any degree of hyperextension), without any objective evidence of painful motion.  The Veteran's left knee revealed flexion to 120 degrees with objective evidence of painful flexion at 120 degrees; and extension was to zero degrees (or any degree of hyperextension), without any objective evidence of painful motion.  The Veteran's range of motion remained constant following repetitive-use testing.  The examiner noted that the only functional loss following repetitive-use testing was painful motion.  The examiner noted pain on palpation to both knees.  Muscle strength testing was normal in both knees, and there was no evidence of instability.  The examiner also noted that there was no evidence or history of recurrent patellar subluxation or dislocation; no evidence shin splints or any other tibial or fibular impairment; and no evidence of any meniscal condition.  Diagnostic testing did not show any signs or degenerative or traumatic arthritis.  With regard to the functional impact caused by the Veteran's service-connected knee disabilities, the examiner stated that, because of bilateral knee pain, especially from prolonged sitting, standing, and walking, and from playing sports, the Veteran's service-connected knees would impact his ability to work.

A February 2013 X-ray revealed mild bilateral osteoarthritis.  In April 2013, the Veteran complained of bilateral knee pain.  He stated that he was able to walk on the treadmill at the gym and was able to lift weights.  Upon examination, the Veteran's bilateral knee alignment was normal with full range of motion and ligamentously stable.  In August 2013, the Veteran complained of left knee pain, instability, and swelling.  He stated that he had fallen twice recently.  He stated that he had been working in the county collector's office for the last two years and that he would have pain at the end of the day if he stood too long or walked too much.  Although a small effusion was noted in the left knee, his knee was nevertheless characterized as stable.  A MRI of the left knee revealed mild chondromalacia patella involving the lateral facet of the patella.  A degenerative signal was seen in the posterior and middle thirds of the medial meniscus without a visualized meniscal tear.  A knee brace for the Veteran's left knee was ordered.  In a September 2013 VA Primary Care Note, minimal crepitants were noted in the Veteran's knee, but no swelling.  Additionally, the Veteran's range of motion was noted to be "good," although the specific range of motion, in degrees, was not recorded.  In October 2013, the Veteran described his bilateral knee pain as a four to five out of ten.  He stated that he was able to exercise two to three times a week, but that he was limited due to his knees and his service-connected back.

As noted above, the Veteran provided testimony before the undersigned Veterans Law Judge in August 2013.  The Veteran stated that experienced difficulty at work climbing up the stairs.  He stated that he cannot sit or stand for too long without his knees affecting him.  He stated that, when his pain worsens, he needs the assistance of his wife and daughter to help him with activities of daily living, such as refilling the dog's water dish.  He also stated that he purchased a cane to help provide support and stability.  He stated that, when he knees swell up, he had sit down for the remainder of the day.  The Veteran stated that he had fallen a couple of times because his knees had locked up or given out.

In October 2014, the Veteran underwent another VA examination to assess the nature and severity of his service-connected patellofemoral pain syndrome of both knees.  The examiner diagnosed the Veteran with patellofemoral pain syndrome in both knees, as well as a medial meniscal tear in both knees.  The Veteran denied flare-ups.  Range-of-motion testing on the Veteran's right knee revealed flexion to 120 degrees, with objective evidence of painful flexion at 120 degrees; and extension was to zero degrees (or any degree of hyperextension), without any objective evidence of painful motion.  The Veteran's left knee revealed flexion to 135 degrees with objective evidence of painful flexion at 110 degrees; and extension was to zero degrees (or any degree of hyperextension), without any objective evidence of painful motion.  The Veteran's range of motion remained constant following repetitive-use testing.  With regard to any functional loss or impairment following repetitive-use testing, the examiner noted less movement than normal and pain on movement.  Muscle strength testing was normal in both knees, and there was no evidence of instability.  Again, the examiner noted no evidence or history of recurrent patellar subluxation or dislocation, and no evidence shin splints or any other tibial or fibular impairment.  However, the examiner did note evidence of a meniscus condition, specifically a meniscal tear, which resulted in frequent episodes of joint pain.  The examiner noted that the Veteran regularly used knee braces for his knee pain.  Diagnostic testing revealed arthritis in the left knee, as well as meniscal tears in both of the Veteran's knees.  With regard to the functional impact caused by the Veteran's service-connected knees, the examiner noted only a mild impact on the Veteran's ability to work in a physical job where he would have to run, jump, or stoop.  Furthermore, the examiner stated that the Veteran's service-connected would cause only a minimal impact on his ability to perform sedentary work.

With regard to the meniscal condition found during the examination, the examiner stated that the meniscal condition was new and was not present in September 2009, the last time the Veteran underwent an MRI.  With regard to the Veteran's service-connected patellofemoral pain syndrome, the examiner described the Veteran's condition as stable and slightly improved as shown with the Veteran's current range of motion.  Furthermore, the examiner opined that the pain experienced by the Veteran at that time was likely due to his bilateral meniscal condition, not his service-connected patellofemoral pain syndrome.  Finally, the examiner opined that there was no objective evidence that the Veteran's functional ability was limited by pain, fatigue, weakness, incoordination, or lack of endurance.  Furthermore, the examiner stated that any additional functional limitation during a flare-up could not be ascertained without resort to speculation since the Veteran was no experiencing a flare-up during his examination.

In accordance with the February 2015 remand directive, an addendum opinion to the October 2014 VA examination was obtained in July 2015.  With regard to whether the Veteran's medial meniscal tears were related to his service-connected patellofemoral pain syndrome in both knees, the examiner provided a negative opinion.  To support her opinion, the examiner cited two medical sources that indicated that patellofemoral pain syndrome and a meniscal tear were separate conditions unrelated to each other.  Specifically, while patellofemoral pain syndrome was associated with over use, a meniscal tear was associated with a change in direction in a manner that involved rotating or twisting the knee while the knee was flexed and the corresponding foot is planted.  The examiner noted that such a maneuver places compressive rotation, and shear stresses on the meniscus, which can cause the meniscus to tear.  With regard to whether the Veteran's medial meniscus tears were secondary to his service-connected patellofemoral pain syndrome, the examiner again opined that the two condition were not related, that they had different pathophysiology, different anatomical involvement, presentation, and mechanism of injury.  Additionally, the examiner noted that a meniscal tear was not noted on a September 2009 MRI.  Thus, the examiner concluded that the Veteran's medial meniscal tears were not caused or aggravated by his service-connected patellofemoral pain syndrome in both his right and left knees.  Furthermore, the examiner opined that the Veteran's medial meniscal tears were not related to his military service.

As the Veteran's patellofemoral pain syndrome of both the right and left knees have been evaluated based on limitation of flexion under Diagnostic Code 5260, the Board has first considered whether he is entitled to a rating in excess of 10 percent under such criteria, which provides for a 20 percent rating where flexion is limited to 30 degrees.  However, as the evidence above demonstrates, the Veteran's flexion has been limited to no more than 115 degrees in the right knee and 110 degrees in the left knee during the appeal period, even in consideration functional loss due to pain or due to weakness, fatigability, incoordination, and pain on movement.  Based on such findings, the Board finds that he is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260.

In this regard, the Board has further considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.  However, none of the Veteran's VA examinations revealed that the Veteran's painful motion resulted in additional functional loss, to include a greater loss of flexion, as a result of repetitive motion and/or flare-ups.  Furthermore, at the Veteran's June 2012 and October 2014 VA examinations, he specifically denied experiencing flare-ups.  Therefore, the Board finds that the Veteran's condition does not result in functional loss that more nearly approximates flexion limited to 30 degrees in either his right or left knee.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to an initial rating in excess of 10 percent under Diagnostic Code 5260 for his left knee.

Pursuant to VAOPGCPREC 9-04, the Board has also considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5261 pertinent to limitation of extension.  As indicated previously, Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  However, the evidence fails to show that the Veteran's extension in either knee is limited to more than zero degrees at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain, swelling weakness, fatigue, or incoordination, or due to repetitive use and/or flare-ups.  Similar to the analysis under Diagnostic Code 5260, none of the Veteran's VA examination reports have indicated that the Veteran's pain on motion resulted in additional functional loss, to include a greater loss of extension.  Additionally, no additional functional impairment manifested after repetitive-use testing.  Therefore, as the evidence fails to show limitation of extension to a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination or as due to repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a separate rating under Diagnostic Code 5261 for either his service-connected patellofemoral pain syndrome for both his right and left knees.  See DeLuca, supra; Mitchell, supra.

The Board has further considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Therefore, based on the objective medical evidence, specifically the Veteran's August 26, 2010 VA Physical Therapy Note indicating "slight" laxity in both knees during the anterior drawer test, and after resolving all doubt in favor of the Veteran, the Board finds that a separate 10 percent rating for slight lateral instability for both his left and right knee is warranted from August 26, 2010, the date of the VA Physical Therapy Note.  

Prior to August 26, 2010, the evidence of record fails to show that the Veteran's patellofemoral pain syndrome manifested any symptoms of instability or recurrent subluxation.  For example, during the Veteran's June 2009 VA examination, there were no objective signs of instability as the anterior drawer, Lachman, and McMurray tests were negative bilaterally.  While the Veteran complained that his knee would give-out on him, there is no objective evidence indicating that the Veteran's knee disability resulted in instability prior to August 26, 2010.  Moreover, there is no evidence of subluxation during the entire appeal period.  Consequently, the Board finds that the Veteran is not entitled to a separate rating for lateral instability or recurrent subluxation in either of his knees prior to August 26, 2010.

Furthermore, the Board finds that that, as of the VA examination conducted on June 19, 2012, the Veteran's bilateral knee disabilities did not result in instability.  In fact, as of such date, the entirety of the record, to include such examination as well as that conducted in October 2014, is negative for any findings regarding objective evidence of instability.  Therefore, the Board finds that the separate ratings for instability may only be assigned for the period from August 26, 2010, to June 18, 2012.

In determining that separate ratings are not warranted prior to August 26, 2010, or after June 18, 2012, the Board is cognizant that the Veteran continued to offer subjective complaints of giving way and instability; however, as a lay person, he is not competent to objectively diagnose lateral instability or subluxation.  In this regard, while he is competent to report that his knee feels unstable, gives way, or locks, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the VA examiners who conducted the evaluations in June 2009, June 2012, and October 2014 are medical professionals and found that there was no laxity in the right knee.  Based on the foregoing, the objective medical evidence shows that the Veteran's bilateral knees are stable without instability or subluxation prior to August 26, 2010, and after June 18, 2012.  Accordingly, a separate rating for instability or subluxation of the bilateral knees under Diagnostic Code 5257 is not warranted prior to August 26, 2010, or after June 18, 2012.

The Board also finds that the evidence of record does not support a rating in excess of 10 percent for instability from August 26, 2010, to June 18, 2012.  In this regard, the August 2010 VA Physical Therapy Note only indicates "slight" laxity during the anterior drawer test, and the posterior drawer test was negative.  Additionally, the Veteran's subsequent treatment notes do not reflect any notation or any objective signs that the Veteran's instability noted in the August 2010 VA Physical Therapy Note had worsened.  In fact, as previously noted, during both the June 2012 and October 2014 VA examination, the Veteran's stability was noted to be normal.  Therefore, the Board finds that, for the period from August 26, 2010, to June 18, 2012, the Veteran's bilateral knee disabilities resulted in no more than slight instability.  Consequently, a rating in excess of 10 percent for such disabilities are not warranted for such time period.

As to other pertinent Diagnostic Codes, the Board finds that a higher or separate rating is not warranted.  Specifically, although medial meniscus tears were noted in both of the Veteran's knees, the July 2015 addendum opinion found that there was no relationship between the medical meniscus tear and the Veteran's service-connected patellofemoral pain syndrome in right and left knees.  Specifically, as noted above, the examiner stated the two conditions were not related, that they had different pathophysiology, different anatomical involvement, presentation, and mechanism of injury.  Thus, the examiner concluded that the medial meniscal tears noted in October 2014 were not caused or aggravated by the Veteran's bilateral patellofemoral pain syndrome, or are otherwise related to service.  Therefore, a higher or separate rating for dislocated or removed semilunar cartilage under Diagnostic Code 5258 or 5259, respectively, is not warranted.

The Board has also considered whether a higher or separate rating under Diagnostic Code 5003 is warranted during the course of the appeal as mild osteoarthritis was shown on X-ray in both of the Veteran's knees.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s) a 10 percent rating is for application for each major joint or group of minor joint affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  As the Veteran has already been awarded a 10 percent rating based on painful, limited motion in each knee, assigning a separate 10 percent rating under Diagnostic Code 5003 would constitute pyramiding as he would be compensated twice for the same symptomatology.  38 C.F.R. § 4.14; Esteban, supra.  Moreover, as there is no X-ray evidence of involvement of two or more major joints, a 20 percent rating is not warranted under Diagnostic Code 5003.

Finally, the Board has considered the applicability of other potential diagnostic codes.  As the evidence of record fails to demonstrate ankylosis, impairment of  the tibia or fibula or genu recurvatum, the Veteran is not entitled to a higher or separate rating under 5256, 5262, or 5263, respectively, for the either his right or left knee disability.

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal has been more severe than the assigned disability ratings reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether additional staged ratings under Fenderson, supra, as appropriate for the Veteran's patellofemoral pain syndrome in both his right and left knees; however, the Board finds that his symptomatology has been stable for each disability rating currently assigned throughout the appeal period.  Therefore, assigning further staged ratings for each disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's patellofemoral pain syndrome in both his right and left knees with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each is currently evaluated.  In this regard, the Veteran's 10 percent rating for his patellofemoral pain syndrome of the right and left knees contemplates the functional limitations caused by his knee disabilities, to include loss of range of knee motion and his subjective complaints, to include pain, locking, swelling, and giving way.  Furthermore, for the time period where objective instability was noted, separate 10 percent ratings for such symptomatology have been assigned.  

The Board also notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected patellofemoral pain syndrome in both his right and left knees.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his service-connected patellofemoral pain syndrome of the right and left knees have rendered him unemployable.  Although the Veteran was unemployed at the June 2009 VA examination, it appears that he subsequently went to school.  Importantly, during his August 2013 Board hearing, the Veteran stated that he was currently employed and not claiming unemployability. See Hearing Transcript, August 2013.  As such, Rice is inapplicable to this case and need not be further addressed.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claims for initial ratings in excess of 10 percent for his patellofemoral pain syndrome of the right and left knees.  The Board also finds that a separate rating of 10 percent, but no higher, for lateral instability in the both knees, from August 26, 2010, to June 18, 2012, is warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, supra.

ORDER

An initial rating in excess of 10 percent for patellofemoral pain syndrome in the right knee is denied.

An initial rating in excess of 10 percent for patellofemoral pain syndrome in the left knee is denied.

From August 26, 2010, to June 18, 2012, a separate 10 percent rating, but no higher, for instability of the right knee, is granted, subject to the laws and regulations governing payment of monetary benefits.

From August 26, 2010, to June 18, 2012, a separate 10 percent rating, but no higher, for instability of the left knee, is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


